Title: John Quincy Adams to Thomas Boylston Adams, 24 March 1796
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            My Dear Brother.
            London March 24. 1796.
          
          Mr: Clagett has this moment delivered me your favour of the 29th: ulto: and informs me that he goes again for Holland to-morrow morning. I have therefore only time to tell you that I am still waiting for that permission to return which I have been more than two months in hourly expectation of receiving. My detention here is doubly mortifying from the consideration that as my presence is wanted at the Hague; it is totally without any object here; and accordingly I have been for some time past as idle as a Prince.— This situation you will readily judge does not entirely suit my reason or my sense of right; but I derive one source of consolation from it: the relaxation and exemption from continual cares, together with much time spent in exercise, and the charms of a most attractive Society have produced an essential improvement of my health which I think is better than it has been at any time since I have been in Europe: so that I flatter myself with the hope that I shall be better prepared for future exertion by my present repose from it.
          I had apprehended from your former letter that your rheumatic attack was more serious than you mentioned, and was extremely anxious to hear from you again. Although your letter confirms my fears it has partly relieved me by the assurance that you had nearly recovered.
          I sent you about ten days ago the box of articles and the breeches which you had previously ordered. I now enclose you a few newspapers
          My letters from Boston are as late as January 26. there are accounts here as late as Feby: 20. Our friends in general were well, and in pretty good Spirits. Political affairs had assumed a calmer and more rational aspect. Randolph by publishing what he calls a vindication of his resignation has heaped coals of fire upon his own head.
          Crafts, Frazier and Gardner are all gone. The former to Charleston the two latter to Boston. There are yet a number of Americans here.
          No news. The price of wheat is falling, and John is like to get off without absolutely starving this time.
          Your affectionate brother
          
            John Q. Adams.
          
        